Detailed Action
Status of Claims
This is the first office action on the merits. Claims 1, 3-6, 9-12, 14, 16-25 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2022 & 05/27/2022 has being considered by the examiner.

	Claim Rejections- 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
Non-obviousness.

Claims 1, 3-6, 9-12, 14, 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lange (US Pat No 10415351) in view of Kim (US Pub No 20170362921 A1)

In regards to claim 1, Lange discloses: A separating device for removing solid particles from fluids, comprising: a stack (7) of at least three annular discs defining a central annular region along a central axis (col 9 line 12-16), each annular disc having an upper side (9) and an underside (12), wherein the upper side of each annular disc each has two or more spacers (10) (col 10 line 24-29), and wherein the upper side of each annular disc contacts the underside of the adjacent annular disc defining a separating gap (col 10 line 35-42), a perforated pipe (1), which is located inside the concentric stack of at least three annular discs (Fig 3a), an end cap (5) at the upper end of the central annular region and an end cap (6) at the lower end of the central annular region, and a band (15) which is provided axially parallel in axial direction on the outer surface of the perforated pipe and around which the annular discs are placed (fig 11), whereby the annular discs are centered on the perforated pipe. (Col 16 line 23-27)  
Lange discloses an axially parallel band but does not disclose the band could be helically placed around the perforated pipe. 
However, Kim discloses the bands can be longitudinally, circumferentially, or: helically in axial direction [0007] around the perforated pipe. 
As both Lange and Kim both disclose a downhole filtration tool with bands, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to substitute the parallel band layout of Lange for the helical band layout as Kim disclose they are equivalent and to achieve the predictable result of providing an offset from the perforated pipe.  


In regards to claim 3, Lange in view of Kim disclose: the band has elastic properties (Lange Col 16 line 29-30) in a direction perpendicular to the central axis of the central annular region. (examiners note: if the helical layout of Kim is applied with the material structure of Lange, the compressive force acting in the downward direction would allow for elastic properties in the perpendicular direction to the central axis.)

In regards to claim 4, Lange in view of Kim disclose: the band has a planar configuration (Lange col 16 line 51-52).

In regards to claim 5, Lange in view of Kim disclose: the band has a profiled configuration in axial direction of the band (Lange Fig 11), and wherein the profiled configuration is a curvature having an outwardly curved side (Lange Fig 11 concave shape of element 15), and wherein the outwardly curved side of the curvature is oriented towards the perforated pipe or towards the central annular region. (Lange Col 16 line 56-59)

In regards to claim 6, Lange in view of Kim disclose: the band (Lange 15) while Kim discloses the bands could contain a plurality of windings around the outer surface of the perforated pipe. (Kim [0007])

In regards to claim 9, Lange in view of Kim disclose: the band is fixed on the outer surface of the perforated pipe. (Lange col 16 line 23-25)

In regards to claim 10, Lange in view of Kim disclose: the perforated pipe (Lange 1) has perforations (Lange 18) being arranged vertically (Lange fig 3a).

While Lange discloses a perforated pipe, having a pattern well known in the industry Lange does not specifically disclose the perforations would be in a helical pattern (col 15 line 56-60). However Kim discloses a base pipe with perforations arranged: helically in axial direction of the perforated pipe. (Fig 2b)  

As both Lange and Kim both teach patterned perforations on a pipe, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to substitute the straight pattern of Lange for the helix pattern of Kim to achieve the predictable result of creating a drainage layer in the perforated pipe.  

In regards to claim 11, Lange in view of Kim disclose: the two or more spacers have a planar contact area with the adjacent annular disc. (Lange col 10 line 35-42) (Fig 7b)

In regards to claim 12, Lange in view of Kim disclose: each annular disc comprises a material independently selected from the group consisting of (i) ceramic materials (Lange col 6 line 29-30); (ii) mixed materials having fractions of ceramic or metallic hard materials and a metallic binding phase (Lange col 6 line 30-31); and (iii) powder metallurgical materials with hard material phases formed in-situ. (Lange col 6 line 34-35)

In regards to claim 14, Lange in view of Kim disclose: a shroud (4) for protection from mechanical damage. (Lange col 18 line 9-13) 

In regards to claim 16, Lange discloses: A separating device for removing solid particles from fluids, comprising: - a stack (Lange 7) of at least three annular discs defining a central annular region along a central axis (Lange col 9 line 12-16), each annular disc having an upper side (Lange 9) and an underside (Lange 12), wherein the upper side and the underside of every second annular disc in the stack each has two or more spacers (10) (col 10 line 24-29), and wherein the upper side and the underside of the respectively adjacent annular discs do not comprise any spacers (Fig 17f), and wherein the upper side of each annular disc contacts the underside of the adjacent annular disc defining a separating gap (fig 17f), - a perforated pipe (1), which is located inside the concentric stack of at least three annular discs (Fig 3a), - an end cap (5) at the upper end of the central annular region and an end cap (6) at the lower end of the central annular region, and - a band (15) which is provided axially parallel in axial direction on the outer surface of the perforated pipe and around which the annular discs are placed (Fig 11), whereby the annular discs are centered on the perforated pipe. (Lange Col 16 line 23-27) 
Lange discloses an axially parallel band but does not disclose the band could be helically placed around the perforated pipe. 
However, Kim discloses the bands can be longitudinally, circumferentially, or: helically in axial direction [0007] around the perforated pipe. 
As both Lange and Kim both disclose a downhole filtration tool with bands, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to substitute the parallel band layout of Lange for the helical band layout as Kim disclose they are equivalent and to achieve the predictable result of providing an offset from the perforated pipe.  

In regards to claim 17, Lange in view of Kim disclose: the band has elastic properties (Lange col 16 line 29-30) in a direction perpendicular to the central axis of the central annular region. (examiners note: if the helical layout of Kim is applied with the material structure of Lange, the compressive force acting in the downward direction would allow for elastic properties in the perpendicular direction to the central axis.)

In regards to claim 18, Lange in view of Kim disclose: the band has a planar configuration (Lange Col 16 line 51-52).  

In regards to claim 19, Lange in view of Kim disclose: the band has a profiled configuration in axial direction of the band (Lange Fig 11), and wherein the profiled configuration is a curvature having an outwardly curved side (Lange Fig 11 concave shape of element 15), and wherein the outwardly curved side of the curvature is oriented towards the perforated pipe or towards the central annular region. (Lange Col 16 line 56-59)

In regards to claim 20, Lange in view of Kim disclose: the band (Lange 15) while Kim discloses the bands could contain has a plurality of windings around the outer surface of the perforated pipe. [0007]

In regards to claim 21, Lange in view of Kim disclose: the band is fixed on the outer surface of the perforated pipe. (Lange col 16 line 23-25) 

In regards to claim 22, Lange in view of Kim disclose: the perforated pipe (Lange 1) has perforations (18) being arranged vertically (Lange fig 3a).

While Lange discloses a perforated pipe, having a pattern well known in the industry he does not specifically disclose the perforations would be in a helical pattern (Lange col 15 line 56-60). However Kim discloses a base pipe with perforations arranged: helically in axial direction of the perforated pipe. (Fig 2b)  

As both Lange and Kim teach patterned perforations on a pipe, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to substitute the straight pattern of Lange for the helix pattern of Kim to achieve the predictable result of creating a drainage layer in the perforated pipe.  

In regards to claim 23, Lange in view of Kim disclose: the two or more spacers have a planar contact area with the adjacent annular disc. (Lange col 10 line 35-42 Fig 7b)

In regards to claim 24, Lange in view of Kim disclose: each annular disc comprises a material independently selected from the group consisting of (i) ceramic materials (Lange col 6 line 29-30); (ii) mixed materials having fractions of ceramic or metallic hard materials and a metallic binding phase (Lange col 6 line 30-31); and (iii) powder metallurgical materials with hard material phases formed in-situ. (Lange col 6 line 34-35)

In regards to claim 25, Lange in view of Kim disclose: a shroud (Lange 4) for protection from mechanical damage.  (Lange col 18 line 9-13) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS D WLODARSKI/Examiner, Art Unit 3672                                                                                                                                                                                                        
	
/Nicole Coy/Primary Examiner, Art Unit 3672